
	
		II
		112th CONGRESS
		1st Session
		S. 468
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2011
			Mr. McConnell (for
			 himself, Mr. Paul, and
			 Mr. Inhofe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  clarify the authority of the Administrator to disapprove specifications of
		  disposal sites for the discharge of, dredged or fill material, and to clarify
		  the procedure under which a higher review of specifications may be
		  requested.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Mining Jobs Protection
			 Act.
		2.Permits for
			 dredged or fill materialSection 404 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1344) is amended by striking subsection (c) and
			 inserting the following:
			
				(c)Authority of
				Administrator To disapprove specifications
					(1)In
				generalThe Administrator, in accordance with this subsection,
				may prohibit the specification of any defined area as a disposal site, and may
				deny or restrict the use of any defined area for specification as a disposal
				site, in any case in which the Administrator determines, after notice and
				opportunity for public hearings and consultation with the Secretary, that the
				discharge of those materials into the area will have an unacceptable adverse
				effect on—
						(A)municipal water
				supplies;
						(B)shellfish beds
				and fishery areas (including spawning and breeding areas);
						(C)wildlife;
				or
						(D)recreational
				areas.
						(2)Deadline for
				action
						(A)In
				generalThe Administrator shall—
							(i)not later than 30
				days after the date on which the Administrator receives from the Secretary for
				review a specification proposed to be issued under subsection (a), provide
				notice to the Secretary of, and publish in the Federal Register, a description
				of any potential concerns of the Administrator with respect to the
				specification, including a list of measures required to fully address those
				concerns; and
							(ii)if the
				Administrator intends to disapprove a specification, not later than 60 days
				after the date on which the Administrator receives a proposed specification
				under subsection (a) from the Secretary, provide to the Secretary and the
				applicant, and publish in the Federal Register, a statement of disapproval of
				the specification pursuant to this subsection, including the reasons for the
				disapproval.
							(B)Failure to
				actIf the Administrator fails to take any action or meet any
				deadline described in subparagraph (A) with respect to a proposed
				specification, the Administrator shall have no further authority under this
				subsection to disapprove or prohibit issuance of the specification.
						(3)No retroactive
				disapproval
						(A)In
				generalThe authority of the Administrator to disapprove or
				prohibit issuance of a specification under this subsection—
							(i)terminates as of
				the date that is 60 days after the date on which the Administrator receives the
				proposed specification from the Secretary for review; and
							(ii)shall not be
				used with respect to any specification after issuance of the specification by
				the Secretary under subsection (a).
							(B)Specifications
				disapproved before date of enactmentIn any case in which, before
				the date of enactment of this subparagraph, the Administrator disapproved a
				specification under this subsection (as in effect on the day before the date of
				enactment of the Mining Jobs Protection
				Act) after the specification was issued by the Secretary pursuant
				to subsection (a)—
							(i)the Secretary
				may—
								(I)reevaluate and
				reissue the specification after making appropriate modifications; or
								(II)elect not to
				reissue the specification; and
								(ii)the
				Administrator shall have no further authority to disapprove the modified
				specification or any reissuance of the specification.
							(C)FinalityAn
				election by the Secretary under subparagraph (B)(i) shall constitute final
				agency action.
						(4)ApplicabilityExcept
				as provided in paragraph (3), this subsection applies to each specification
				proposed to be issued under subsection (a) that is pending as of, or requested
				or filed on or after, the date of enactment of the
				Mining Jobs Protection
				Act
					.
		3.Review of
			 permitsSection 404(q) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1344(q)) is amended—
			(1)in the first
			 sentence, by striking (q) Not later than and inserting the
			 following:
				
					(q)Agreements;
				higher review of permits
						(1)Agreements
							(A)In
				generalNot later than
							;
				
			(2)in the second
			 sentence, by striking Such agreements and inserting the
			 following:
				
					(B)DeadlineAgreements
				described in subparagraph (A)
					;
				and
			(3)by adding at the
			 end the following:
				
					(2)Higher review
				of permits
						(A)In
				generalSubject to subparagraph (C), before the Administrator or
				the head of another Federal agency requests that a permit proposed to be issued
				under this section receive a higher level of review by the Secretary, the
				Administrator or other head shall—
							(i)consult with the
				head of the State agency having jurisdiction over aquatic resources in each
				State in which activities under the requested permit would be carried out;
				and
							(ii)obtain official
				consent from the State agency (or, in the case of multiple States in which
				activities under the requested permit would be carried out, from each State
				agency) to designate areas covered or affected by the proposed permit as
				aquatic resources of national importance.
							(B)Failure to
				obtain consentIf the Administrator or the head of another
				Federal agency does not obtain State consent described in subparagraph (A) with
				respect to a permit proposed to be issued under this section, the Administrator
				or Federal agency may not proceed in seeking higher review of the
				permit.
						(C)Limitation on
				elevationsThe Administrator or the head of another Federal
				agency may request that a permit proposed to be issued under this section
				receive a higher level of review by the Secretary not more than once per
				permit.
						(D)Effective
				dateThis paragraph applies to permits for which applications are
				submitted under this section on or after January 1,
				2010.
						.
			
